Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment 



Applicants’ response to the last Office Action, filed on 2/12/2021,   has been entered  and made of record. 
In view of the Applicant amendments, the rejection under 35 USC §102, and §103 are expressly withdrawn. 


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, 13, and 15 are allowable over the prior art of record. Claims 2-4, 6-12 and 23, 14, 16-22 depend from claims 1, 13, and 15 respectively are, therefore, allowed.

	Independent claims 1 and 13 recite  the limitations of : count a number of retroreflective tags present in the scene based on the presence of the one or more retroreflective tags in the scene; and
determine corresponding number of targets in the scene based on the number of retroreflective tags present in the scene.
Independent claim 15 recites the limitations of compare the value of the attribute of the retroreflective tag to an expected value of the attribute, and if the value of the attribute of the retroreflective tag matches the expected value, increment the probability of the target being present in the scene to a second value, the second value being greater than the first value.
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JINGGE WU/Primary Examiner, Art Unit 2663